

114 S1836 IS: Defund Planned Parenthood Act of 2015
U.S. Senate
2015-07-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1836IN THE SENATE OF THE UNITED STATESJuly 22, 2015Mr. Lankford introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo provide for a moratorium on Federal funding to Planned Parenthood Federation of America, Inc.
	
 1.Short titleThis Act may be cited as the Defund Planned Parenthood Act of 2015. 2.Moratorium on Federal funding to Planned Parenthood Federation of America, Inc (a)In generalFor the one-year period beginning on the date of the enactment of this Act, subject to subsection (b), no funds authorized or appropriated by Federal law may be made available for any purpose to Planned Parenthood Federation of America, Inc., or any affiliate or clinic of Planned Parenthood Federation of America, Inc., unless such entities certify that Planned Parenthood Federation of America affiliates and clinics will not perform, and will not provide any funds to any other entity that performs, an abortion during such period.
 (b)ExceptionSubsection (a) shall not apply to an abortion— (1)if the pregnancy is the result of an act of rape or incest; or
 (2)in the case where a woman suffers from a physical disorder, physical injury, or physical illness that would, as certified by a physician, place the woman in danger of death unless an abortion is performed, including a life-endangering physical condition caused by or arising from the pregnancy itself.
 (c)RepaymentThe Secretary of Health and Human Services and the Secretary of Agriculture shall seek repayment of any Federal assistance received by Planned Parenthood Federation of America, Inc., or any affiliate or clinic of Planned Parenthood Federation of America, Inc., if it violates the terms of the certification required by subsection (a) during the period specified in subsection (a).